Citation Nr: 9917311	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-29 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the initial assignment of staged ratings of a 30 
percent disability evaluation for post-traumatic stress 
disorder (PTSD) from September 10, 1991, to July 16, 1997, 
and a 50 percent disability evaluation from July 17, 1997, 
was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from July 1940 until August 
1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of January 
1992 from the Montgomery, Alabama , regional office (RO) of 
the Department of Veterans Affairs (VA).  The Board remanded 
the claim in February 1993.  After further development, the 
RO granted service connection for post-traumatic stress 
disorder by a rating action in March 1994 and assigned a 30 
percent disability evaluation effective from September 1991.  
The veteran disagreed with the 30 percent evaluation, the 
original assignment of a disability rating.  

The Board again remanded the claim in April 1997 for further 
development.  In a rating action in August 1998, the RO 
increased the evaluation to 50 percent effective July 17, 
1997, the date of the VA social and industrial survey.  The 
veteran disagreed with the evaluation and continued his 
appeal.

Although an August 1998 rating decision awarded a 50 percent 
evaluation for the appellant's service-connected PTSD, the 
issue of entitlement to a greater evaluation remains in 
appellate status because the Court has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Moreover, the appellant contends that his 
service-connected PTSD is more severely disabling than 
currently evaluated.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  During the period from September 1991 to July 1997, the 
veteran manifested appropriate affect, intact cognitive 
thinking and recent memory.  He experienced anxiety, vague 
speech, nightmares, flashbacks and difficulty with personal 
relationships.

3.  During the period beginning July 17, 1997, the veteran 
has constricted affect, experiences nightmares, flashbacks, 
guilt and anger, difficulty with interpersonal relationships, 
feelings of detachment, alienation, depression, bad temper, 
insomnia and poor concentration.  Orientation, memory, 
insight and judgment are intact.  He denied hallucinations, 
suicidal or homicidal ideations.  


CONCLUSION OF LAW

The schedular criteria for an initial staged evaluation for 
PTSD greater than 30 percent for the period from September 
10, 1991, to July 16, 1997 and greater than 50 percent for 
the period from July 17, 1997, are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.132, Diagnostic 
Code 9411 (1996) and as amended by 61 Fed. Reg. 52,695-52,702 
(October 8, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran disagreed with the original assignment of a 
rating for PTSD.  The United States Court of Veterans Appeals 
(Court) held that when a claimant was awarded service 
connection for a disability and subsequently appealed the 
RO's initial assignment of a rating for that disability the 
claim continued to be well grounded as long as the rating 
schedule provided for a higher rating and the claim remained 
open.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Accordingly, the Board finds the claim to be well-grounded.  

A claim was received from the veteran in September 1991 
seeking service connection for PTSD.  He reported that he had 
been hospitalized in August 1991 and discharged with a 
diagnosis of PTSD.  

Outpatient treatment records show that the veteran sought 
evaluation in June 1991 for PTSD.  In August 1991, he was to 
have been admitted to the hospital to the Psychiatric Service 
for PTSD but was admitted to Medical Service as he was 
lethargic and diaphoretic in the Emergency Room.  It was 
noted that he had chronic obstructive pulmonary disease for 
two to three years and also that he had been drinking 
alcohol.  During his hospital stay he was seen by psychiatry 
and PTSD program and it was thought that the veteran had sub-
diagnostic PTSD.  The discharge diagnoses included "Probable 
Post-traumatic Stress Disorder."

The veteran was referred to a private physician for a 
psychiatric evaluation in December 1991 by VA and information 
was obtained only from the veteran.  Clinical findings noted 
the veteran was casually, somewhat unkemptly, dressed.  He 
was cooperative.  His speech was described as vague, 
difficult to understand, not spontaneous and information was 
difficult to obtain.  The examiner found no looseness of 
association or flight of ideas.  The veteran appeared 
anxious.  His affect was appropriate, and no hallucinations, 
delusions, illusions, suicidal or homicidal ideation were 
noted.  The veteran was oriented times 4.  His recent memory 
was described as good.  The examiner concluded that the 
veteran could make acceptable work decisions and manage his 
own funds. 

The veteran described his daily activities as watching 
television, sleeping which he thought was due to medication, 
doing a small amount of  housework and occasionally cooking.  
He was unable to do yard work due to his heart condition.  He 
denied having friends.  In the past he had played dominoes 
and went to church.  Occasionally he went for a walk.  The 
diagnosis was PTSD and history of heavy alcohol abuse.  The 
examiner commented:

The presence of an organic anxiety disorder due 
to emphysema or his medication could not be 
excluded.  Other factors that could be 
producing anxiety in this [veteran] were his 
PTSD or possibly a personality disorder.  He 
appeared to have a remote memory impairment and 
this could be related to his anxiety level or 
could be related to his long term heavy alcohol 
abuse.  The extent of his COPD it seems likely 
that at least some of his anxiety would be due 
to this medical illness.  With appropriate 
pharmacological treatment could significantly 
improve his condition within the next 6-12 
months.

Based on service medical records dated from 1940 to 1945, 
statement from the veteran's spouse, hospital summary in 
August 1991, outpatient treatment reports from August to 
October 1991 and the December 1991 examination report, the RO 
denied service connection for PTSD in January 1992.  

In March 1992, the veteran wrote that he saw a counselor once 
a week, participated in group therapy once a week, and took 
medication daily for his nerves.  

Records received in March 1993 included outpatient treatment 
records from 1987 to 1993 from the VA Medical Center in 
Montgomery, Alabama, and hospital summaries for an admission 
in September 1988 after involvement in an automobile 
accident, in February 1989 and April 1990 for chronic alcohol 
dependence, in June 1991 for benign prostatic hyperplasia, 
and in September 1991 for chronic obstructive pulmonary 
disease and atrial flutter.  

The veteran was afforded a VA examination for PTSD in March 
1993.  The veteran had complaints of recurrent nightmares and 
flashbacks of his World War II experiences.  The objective 
findings were that the veteran was tense, uptight and became 
angry when relating his experiences in Europe.  At one point, 
he became so upset when recalling an incident that he pounded 
the table.  He was found competent.  The diagnosis was PTSD.  

A rating decision in March 1994 granted service connection 
for PTSD and assigned a 30 percent evaluation effective from 
September 10, 1991, the date of receipt of the veteran's 
initial claim for this benefit.  

On March 16, 1994, the veteran notified that he had been 
hospitalized in February and March and wanted to be 
considered for Housebound and Aid and Attendance benefits.  
Records show that he was hospitalized in January for 
complaints of increased constipation and treatment of chronic 
obstructive pulmonary disease.  He was hospitalized in 
February 1994 for complaints of chest pain.  He was 
hospitalized in March 1994 for chronic obstructive pulmonary 
disease exacerbation.  After review of the hospital summaries 
the RO confirmed and continued the 30 percent disability 
evaluation in a rating decision in June 1994 as there was no 
treatment shown for PTSD.  

Medical records received in July 1994 from the VA Medical 
Center in Tuskegee, Alabama, indicate that in June 1991 the 
veteran related that a DAV contact had told him to go for 
inpatient screening at the Mental Health Clinic.  He was seen 
for evaluation and was to undergo outpatient treatment while 
waiting for admission to an inpatient program for further 
evaluation for PTSD.  When seen in August 1991 for a mental 
health clinic screening the veteran stated that he needed 
help.  The intake person observed that the veteran appeared 
highly intoxicated, unable to communicate clearly, and came 
close to anger but then returned to a more jovial state.  The 
assessment was alcohol intoxication and very unstable.  He 
was referred for admission for detoxification and then 
transfer.  

In September 1991, the veteran began to participate in group 
therapy and was an active participant.  Several entries 
indicated a lessening of anxiety.   In December 1991, the 
veteran was very upset due to a side effect of surgery four 
months earlier.  Also in December 1991, when seen in group 
therapy, it was questioned whether the veteran was 
appropriate to include in the group because he was so 
tangential and it was questioned whether it was emotional or 
organic.  In February 1992, he was under the influence of 
alcohol at the time of the group meeting and he left the 
meeting as it was suggested that he was in no condition to 
participate in the group.  

A general evaluation on March 15, 1994, while hospitalized, 
shows psychiatric findings were negative for memory change, 
trouble with decisions, sleep disturbance, crying spells, 
thoughts of suicide, difficulty with work, fatigue, loss of 
appetite, trouble with sex life, social withdrawal, 
hallucinations, anxiety and depression.  The veteran was 
hospitalized in June 1994 for arteriosclerotic heart disease 
with atrial flutter, new in onset.  PTSD was not included in 
the list of eight diagnoses.  His mental status was described 
as well oriented.  The psychiatric evaluation had negative 
findings for the first half of the manifestations as listed 
above and no entry for the rest of the manifestations.  

In August 1994, the veteran wrote that he believed that 30 
percent was not a true picture of his disability.  He had 
difficulty with personal relationships and in remembering his 
combat experience.  He had unresolved anger which was too 
often expressed in an anti-social manner.  He also complained 
of flashbacks, nightmares of his experiences, and being 
unhappy.  

In a rating decision in December 1994, the RO confirmed and 
continued the 30 percent evaluation.  Evidence considered 
included treatment records from VA Medical Center in 
Tuskegee, Alabama, from June 1991 to February 1992 and 
treatment records from VA Medical Center in Montgomery, 
Alabama, from March to July 1994 showing that the veteran was 
seen and treated for other disorders. 

In January 1995 the veteran wrote that he felt that he was 
severely disabled due to his PTSD.  He complained of severe 
depression, sleep difficulty, and recurring thoughts and 
dreams of combat on a daily basis.  He related that the 
doctors were unable to prescribe medication strong enough to 
afford him rest or sleep.

A rating decision in January 1995 granted the veteran 
entitlement to aid and attendance benefits based on his 
having generalized arteriosclerosis found in combination with 
the aging process.

In April 1997, the Board remanded the claim.  The veteran was 
seen for a Social and Industrial Survey in July 1997.  The 
interviewer noted that during the interview, the veteran was 
oriented times 3 and had a flat affect during the majority of 
the interview.  He demonstrated more affect when speaking of 
specific traumatic events.  His spouse described 
manifestations of the veteran's PTSD that she had observed.  
The veteran related that he had not been employed since 
approximately 1975 and was rated totally disabled by the 
Social Security Administration and VA in 1976.  VA awarded 
him a nonservice-connected pension.  In addition to having 
PTSD, the veteran has other medical problems to include 
diabetes mellitus, "bad hips", cataracts and emphysema.  He 
described the symptoms of his PTSD and the effect it has on 
his social interaction and interpersonal relationships.  The 
veteran discussed his longstanding problem with ETOH abuse 
and reported no ETOH use in four years.  The veteran 
indicated that he began drinking after entering the service 
and that the amount increased shortly after his discharge.  
He linked the increase due to depression upon recalling the 
loss of comrades in the war.  The veteran reported 
experiencing nightmares of combat, intrusive memories of 
combat on a daily basis, and feelings of guilt related to his 
war experiences of both commission and omission.  

With regard to his industrial adjustment, the veteran 
considered that his medical problems as well as an inability 
to relate to employers and co-workers were the primary reason 
that he was unable to pursue gainful employment.  The veteran 
provided a history of jobs after being discharged in August 
1945 until 1974 when he was in a serious automobile accident 
and broke two vertebrae in his neck.  The veteran considered 
that his problem with interpersonal relationships had 
severely impacted his employment.  

The veteran maintained that he was more than 30 percent 
disabled at his original rating.  He has sought treatment at 
Montgomery and Tuskegee stations and continues to be followed 
at the Montgomery campus.  The examiner concluded that the 
veteran has been seriously affected by PTSD as shown by his 
employment history demonstrating an inability to maintain 
gainful employment considered to be secondary to his PTSD.  
The examiner observed that the veteran continued to exhibit 
the full symptom cluster of PTSD and recommended continued 
therapy as able within his physical limitations.  The 
examiner found that the veteran was more than 30 percent 
disabled due to PTSD and recommended a increase. 

The veteran was afforded a VA medical examination for PTSD in 
August 1997.  The veteran complained of being nervous, 
irritable, and irritable when his children come home.  He 
stated that he preferred to be alone and not socialize with 
his family.  He commented that his nerves were shot and that 
he relied on medication and alcohol to calm his nerves.  The 
examiner described the veteran as nervous, tense, emotionally 
unstable, sensitive and defensive.  In addition, the examiner 
found the veteran incompetent mentally and financially and 
recommended a guardian.  PTSD was diagnosed and other medical 
conditions of diabetes and chronic obstructive pulmonary 
disease.  It was noted that the veteran was wheelchair bound.

Social Security Administration's response to the RO's request 
for information from the veteran's record indicated that the 
veteran became entitled to disability benefits beginning 
January 1975.  It noted that the records used to award 
disability benefits had been destroyed.  

The veteran was afforded another VA examination for PTSD in 
April 1998.  The veteran recounted his experiences during 
service and related that due to these experiences, he has 
feelings of detachment, alienation, depression and insomnia.  
He described having nightmares about the war following 
discharge.  His symptoms persisted until in 1991 he was 
hospitalized and diagnosed with PTSD.  He has been followed 
for PTSD symptoms at the Mental Health Clinic in Montgomery.  
The veteran reported not having a steady job post-service, 
but going from job to job, due to not wanting to be around 
people, isolating himself, and easily irritated with 
outbursts of temper.  In 1974, he fell and injured his neck.  
He reported that he has been unable to work since 1976 
because of his nervousness and difficult medical conditions.  
He also reported that he stopped drinking five years earlier. 

His objective symptoms were of nightmares, flashbacks, 
isolation, depression, insomnia, bad temper, guilt and anger.  
He avoids being reminded of his traumatic experiences during 
World War II.  

The clinical findings were:

The [veteran] is nervous, depressed with hyper-
alertness and increased startle response.  His 
concentration is poor.  His affect is 
constricted.  Orientation and memory are 
preserved.  He denies any hallucinations and no 
suicidal or homicidal ideations elicited.  His 
insight and judgment are intact.  The [veteran] 
is competent to handle funds and personal 
affairs.  The [veteran] was advised to continue 
his outpatient treatment.  The [veteran] has 
severe impairment in his social and industrial 
adaptability.

The diagnosis was PTSD, delayed, chronic and severe.  Other 
medical problems included chronic obstructive pulmonary 
disease, atherosclerotic heart disease, diabetes mellitus, 
insulin-dependent, osteoarthritis of multiple joints, 
cervical and lumbar spine, shoulders, knees, ankles, hands 
and feet.  His global assessment of functioning was 50 
described as  severe impairment in his social and industrial 
adaptability.  

Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 1991).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. §§ 4.2, 4.3 (1996).  If there is a question 
as to which evaluation to apply to the appellant's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (1998).

The veteran is in receipt of an initial staged disability 
rating with a 30 percent disability evaluation from the date 
of the original claim, September 10, 1991, and a 50 percent 
disability evaluation from July 17, 1997.   See Fenderson v. 
West, 12 Vet. App. 119, 126 (at time of initial rating 
"separate [staged] ratings can be assigned for separate 
periods of time based on facts found"). 

During the pendency of this appeal, the laws and regulations 
governing the evaluation of mental disorders, including PTSD 
were changed, effective November 7, 1996.  See 38 C.F.R. §§ 
4.125, 4.126, 4.130, Diagnostic Code 9411 (1996), as amended 
by 61 Fed. Reg. 52,695-52,702 (October 8, 1996); see also 
VAOPGCPREC 11-97.  In Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), the Court held that when there has been a 
change in an applicable statute or regulation after a claim 
has been filed but before a final decision has been rendered, 
VA must apply the version of the statute or regulation which 
is most favorable to the claimant, unless otherwise provided 
by Congress.  The RO evaluated the appellant's PTSD under the 
old regulations in March 1994 and under the new regulations 
in August 1998.  Therefore, the Board must evaluate the 
veteran's claim under both the pre-November 6, 1996 criteria 
under VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to the veteran, if indeed one is more favorable 
than the other.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (1996), 
as amended by 61 Fed. Reg., No. 196, 52695-52702 (October 8, 
1996).

The regulations in effect when the veteran disagreed with the 
evaluation provided that a 30 percent evaluation was 
warranted for post-traumatic stress disorder when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and when 
psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation required that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community; 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  The individual must be demonstrably 
unable to obtain or retain employment. 38 C.F.R. Part 4, 
Diagnostic Code 9411 (1996).

The "old" rating criteria provided for a 30 percent 
disability rating when there was "[d]efinite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people . . . . psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment." 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996). The VA General Counsel issued a precedent 
opinion concluding that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree." It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93); see also 38 U.S.C.A. § 
7104 (West 1991 & Supp. 1997).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  It replaced the 
general rating schedules for psychotic disorders, organic 
mental disorders, and psychoneurotic disorders where 
disability evaluations were assigned based on classification 
of the claimant's social and industrial impairment, due to 
the mental disorder, as total, severe, considerable, 
definite, or mild and assigns disability evaluations 
according to the manifestation of particular symptoms.  The 
amended formula provides more objective criteria for 
assigning a disability evaluation.

The amended regulations provide that a 30 percent evaluation 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such PTSD 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, 
recent events).

A 50 percent PTSD evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent PTSD rating is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent PTSD schedular rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1996), as amended by 61 Fed. 
Reg. 52,695-52,702 (October 8, 1996).

Although the new regulations were not in effect when the 
March 1994 rating decision was made, the RO considered the 
new regulations in a subsequent decision.  The rating 
decision of August 1998 included the new regulations and 
adjudicated the veteran's claim under the new regulations and 
awarded a 50 percent evaluation effective July 17, 1997.  
Therefore, the veteran was given notice of the new 
regulations and his representative had an opportunity to 
submit evidence and argument related to the new regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the "old criteria," the Board considered whether an 
initial evaluation of a 50 percent rating for the period from 
September 10, 1991, to July 16, 1997 is warranted.  The 
evidence shows the criteria for a 30 percent disability 
rating was met, but the evidence does not show that the 
criteria for a greater disability rating for PTSD under 
Diagnostic Code 9411 have been met for that period.  The 
evidence shows that the veteran worked for some years after 
service until he suffered a back injury.  The treatment 
records from 1987 to 1993 show treatment for several medical 
problems.  There was a notation of treatment for depression 
and anxiety in July 1991 and a diagnosis of probable PTSD in 
August 1991 and a diagnosis of chronic neurosis in September 
1991.  The records also reflect that the veteran has received 
periodic treatment for chronic alcoholism.  Although the 
examiner in December 1991 noted that it was difficult to 
obtain information from the veteran, there was no looseness 
of association or flight of ideas and his recent memory was 
good.  He was oriented and his affect was appropriate.  There 
were no hallucinations, delusions, or illusions, and suicidal 
or homicidal ideation was not noted.  The examiner observed 
that the veteran appeared anxious and commented that the 
anxiety could be due to emphysema, medication, a personality 
disorder or PTSD.  The examiner thought that because of the 
extent of the veteran's COPD, at least some of the anxiety 
was due to this medical illness.  

The medical evidence of record shows the veteran as alert and 
oriented to person, place, time, and situation.  His 
cognitive function is clinically intact.  When seen in March 
1993, he complained of recurrent nightmares and flashbacks of 
war experiences.  No GAF scale score was provided by the 
examiners in December 1991 or March 1993.  When evaluated in 
March 1994 while hospitalized for another disorder, the 
psychiatric findings were negative.  In June 1994, while 
hospitalized for a heart condition, his mental status was 
described as well oriented.  The psychiatric evaluation, 
while apparently limited, had negative findings.  In August 
1994 and January 1995 the veteran complained of severe 
depression, sleep difficulty, difficulty with personal 
relationships, being unhappy, nightmares, flashbacks, and 
unresolved anger which was expressed in an anti-social 
manner.  

A 50 percent disability under the old criteria could be 
assigned where "the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired . . . by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment."  The evidence does not show this level of 
disability from the veteran's PTSD.  The evidence does not 
show a degree of social and industrial impairment that is 
"rather large."  The evidence of record does not show 
psychoneurotic symptoms that so reduce the reliability, 
flexibility and efficiency levels as to result in 
considerable impairment.  Accordingly, the Board concludes 
that an initial disability rating of 50 percent is not 
warranted for the veteran's service-connected PTSD for the 
period from September 10, 1991, to July 16, 1997, under the 
old criteria.  

Under the revised criteria, the medical evidence of record 
does not show that the veteran meets the requirements for an 
original disability rating of 50 percent for PTSD under 
Diagnostic Code 9411 for the period from September 1991 to 
July 1997.  In order to warrant the assignment of an original 
50 percent disability rating under the new criteria, there 
must be occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The evidence does not show that the veteran had flattened 
affect or panic attacks for the specified time period.  There 
has been no evidence of impairment of memory such that the 
veteran forgot to complete tasks or of impaired judgment or 
impaired abstract thinking.  During the examination in 
December 1991, it was noted that he could make acceptable 
work decisions.  Although the veteran has some of the 
symptomatology associated with a 50 percent disability rating 
(e.g., vague speech, difficulty in maintaining relationships) 
the overall disability picture does not more nearly 
approximate the 50 percent criteria such as to warrant an 
increased rating.  38 C.F.R. § 4.7 (1998). 

In accordance with the reasons and bases as detailed above, 
the Board finds that neither of the criteria for rating 
mental disorders is more favorable to the veteran. The 
preponderance of the evidence is against an initial 
evaluation greater than a 30 percent disability rating for 
PTSD under Diagnostic Code 9411 for the period from September 
1991 to July 1997 regardless of which criteria is used.

This appeal commenced when the evaluation was 30 percent.  To 
the extent that the veteran claimed that he was worse, the RO 
agreed and granted a 50 percent evaluation effective from 
July 17, 1997.  The veteran continued his appeal claiming 
that his condition was more severe.  Clearly, the veteran is 
competent to allege that he is worse, and that he has 
functional impairment.  However, the Board concludes that the 
evidence established by competent professionals is more 
probative than the veteran's statements.  

As noted above, under the old criteria, a 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.

Under the revised criteria, a 70 percent PTSD rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

It is the Board's opinion that, under the criteria in effect 
prior to November 7, 1996, the appellant is not entitled to a 
rating greater than 50 percent effective from July 17, 1997.  
In considering the psychiatric signs and symptoms of PTSD, 
the Board notes that these include depressed mood, 
nightmares, flashbacks, isolation, guilt, anger and insomnia.  
Despite these symptoms, the appellant's judgment, speech, 
thought processes and memory are not impaired.  While the 
veteran has impairment in maintaining relationships with 
people, the evidence does not show severe and persistent 
psychoneurotic symptoms.  Accordingly, a rating greater than 
50 percent for PTSD effective from July 17, 1997, is not 
warranted under the criteria in effect prior to November 
1996.

While the veteran's symptoms have impacted upon his social 
and industrial functioning, they also do not meet the 
criteria contemplated for a 70 percent disability rating 
under the revised rating criteria.  The evidence shows that 
the veteran did work at various jobs from the date of 
discharge in August 1945 until he suffered an injury to his 
back in 1974.  The Board notes that the examiner in August 
1997 recommended a guardian, however, this recommendation was 
not made by either the person conducting the Social and 
Industrial Survey a month earlier in July 1997 or the VA 
examiner in April 1998.  The evidence does not show the 
veteran is deficient in most areas.  Specifically, although 
the veteran has difficulty in establishing and maintaining 
effective relationships, he has been married and maintained a 
relationship with his wife since 1973.  Moreover, the Board 
finds no evidence of impaired judgment, thinking, or mood due 
to symptoms of suicidal ideation, obsessional rituals, 
illogical or irrelevant speech, near-continuous panic or 
depression affecting his ability to function.  Nor is there 
any evidence of spatial disorientation or neglect of personal 
appearance and hygiene.  

Thus, the Board concludes that the veteran's current 
symptomatology is more analogous to the criteria for a 50 
percent evaluation than a 70 percent In accordance with the 
reasons and bases as detailed above, the Board finds that 
neither of the criteria for rating mental disorders is more 
favorable to the veteran. The preponderance of the evidence 
is against an assignment greater than a 50 percent disability 
rating for PTSD under Diagnostic Code 9411 effective July 17, 
1997, under the old and the revised rating criteria.



ORDER

The appeal is denied.  




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals






 

